  l
2·'    • ...,,
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of I   l(

                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November 1, 1987)
                                           v.

                     Juan Enrique Rodriguez-Madrigal                              Case Number: 3:19-mj-21605

                                                                                  Anthony Edward Colombo
                                                                                  Defendant's Attorney


      REGISTRATION NO. 84619298                                                                                     F~r:~ED
      THE DEFENDANT:
                                                                                                                    APR l 5 2019
       ISi pleaded guilty to count(s) 1 of Complaint
       D was found guilty to count(s)
         after a plea of not guilty.
                                                 ~~~~~~~~~~~~~~-+~~~~~~~~~-




                                                                                   _B-'Y-,,.-.,,-.,....-
                                                                                                         I
                                                                                    so3i~;::.j ~i~:.. ~:~!,R!CT co
                                                                                   7
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following o
      Title & Section                    Nature of Offense                                                          Count Number(s)
      8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

       D The defendant has been found not guilty on count(s)
                                                                               ------------------~


       D Count(s)                                                                  dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     ]::81 TIME SERVED                         D --------~_days

       ISi   Assessment: $10 WAIVED lSl Fine: WAIVED
       ISi   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the   defendant's possession at the time of arrest upon their deportation or removal.
       D     Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monda~ril 15, 2019
                                                                                Date of Imposition of Sentence


      Received
                     DUSM
                         -~
                                                                                n&JJ.ot::LocK
                                                                                UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                     3:19-mj-21605
